                 Case 7:16-cr-00832-KMK Document 262 Filed 06/21/21 Page 1 of 1




                                                  June 17, 2021

       VIA EMAIL

       Honorable Kenneth M. Karas
       United States District Court
       Southern District of New York
       300 Quarropas St.
       White Plains, NY 10601

       Re:      United States v. Tartaglione
                16 Cr. 832 (KMK)

       Dear Judge Karas:

              I write to offer my recommendation to the Court for learned counsel to replace Anthony
       Ricco who was recently relieved in the above-captioned case.

               I recommend the appointment of William Easton of the firm Easton, Thompson,
       Kasperek and Shiffrin based in Rochester, New York. Mr. Easton has served as learned counsel
       in numerous federal capital cases in the Western, Northern, and Southern Districts of New York.
       Before entering private practice, he was a supervising attorney in the New York State Capital
       Defender Office covering upstate New York. I have spoken with Mr. Easton, and he is available
       for the assignment.

               As the Court is aware, Mr. Easton is not a member of the SDNY CJA Panel. Because of
       the large number of conflicts, there were no available local attorneys qualified for this
       assignment. Fortunately, Mr. Easton is a highly qualified capital attorney who has experience
       serving as learned counsel in the SDNY.

                Please do not hesitate to contact me with any questions or concerns.

                                                     Best regards,
Mr. Easton is appointed as learned counsel
pursuant to the Criminal Justice Act.
                                                     David E. Patton
                                                     Executive Director
                                                     Tel.: (212) 417-8738



June 21, 2021
